United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0476
Issued: June 22, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 3, 2017 appellant filed a timely appeal from a November 7, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated January 16, 2015 to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On July 9, 2014 appellant, a 46-year-old rural carrier, filed a traumatic injury claim (Form
CA-1) alleging that he sustained a lower back injury on June 28, 2014 as a result of bending into
1

5 U.S.C. § 8101 et seq.

a large hamper and lifting mail trays while in the performance of duty. OWCP accepted the claim
for lumbar sprain.
In an August 19, 2014 duty status report (Form CA-17) Dr. Michael W. Cohen, a Boardcertified occupational medicine specialist, diagnosed lumbar strain and released appellant to
modified duty with the following restrictions: lifting and carrying up to 10 pounds for four hours
per day; sitting, standing, walking, climbing, and kneeling for eight hours per day; no bending or
stooping; twisting for one hour per day; and pulling and pushing up to eight hours per day.
On September 2, 2014 the employing establishment offered appellant a position as a
modified rural carrier with the following restrictions: lifting and carrying up to 10 pounds for four
hours per day; no bending or stooping; and pushing and pulling for one hour per day. Appellant
refused the modified job offer claiming that it violated his medical restrictions.
In a September 9, 2014 duty status report (Form CA-17) Dr. Cohen reiterated his diagnosis
and released appellant to modified duty with the following restrictions: lifting and carrying up to
10 pounds for four hours per day; sitting for 30 minutes per hour for four hours per day; standing
for 15 minutes per hour for two hours per day; walking for 15 minutes per hour for two hours per
day; no climbing; kneeling for one hour per day; no bending or stooping; twisting for one hour per
day; and pulling and pushing for eight hours per day.
On October 1, 2014 appellant filed a claim for total disability for the period commencing
August 9, 2014 and continuing.
In an October 9, 2014 letter, OWCP advised appellant of the deficiencies of his claim and
afforded him 30 days to submit additional evidence and respond to its inquiries.
Subsequently, appellant submitted duty status reports (Form CA-17s) dated September 30
through November 25, 2014 from Dr. Cohen which reiterated appellant’s diagnosis and work
restrictions in his September 9, 2014 duty status report.
In a duty status report (Form CA-17) dated December 9, 2014, Dr. Cohen advised that
appellant was capable of returning to work that day with the following restrictions: lifting and
carrying up to 15 pounds; sitting for 45 minutes per hour for six hours per day; standing and
walking for four hour per day; no climbing; kneeling, bending, stooping, and twisting for one hour
per day; pulling and pushing for eight hours per day; and simple grasping for eight hours per day.
By decision dated January 16, 2015, OWCP denied appellant’s claim for disability for the
period August 9, 2014 and continuing finding that the medical evidence of record was insufficient
to support total disability due to the employment injury. It noted that the evidence of record
indicated that he stopped work on August 9, 2014 and had not returned.
In response, appellant submitted reports dated January 6 through July 27, 2015 from
Dr. Cohen diagnosing lumbar strain with worsening symptoms, lumbar disc degeneration, and
lumbar radiculopathy, resolved. He also submitted reports dated October 22, 2015 through
January 11, 2016 from Dr. Dennis Michael Hembd, a Board-certified physiatrist, who diagnosed
sprain of ligaments of lumbar spine and released appellant to work with light-duty restrictions. On
December 18, 2015 Dr. Hembd’s physician assistant advised that appellant had not yet reached
2

maximum medical improvement and provided the following work restrictions: occasional
squatting with a 20-pound lifting maximum; occasional bending and stooping; and pushing and
pulling 10 to 25 pounds.
On May 5, 2016 appellant requested reconsideration of OWCP’s January 16, 2015 decision
and submitted a three-page narrative statement indicating that he was under extreme emotional
distress due to a hostile work environment, which prohibited him from requesting reconsideration
in a timely manner. He further submitted four grievance statements alleging harassment,
retaliation, and discrimination in the workplace.
By decision dated November 7, 2016, OWCP denied appellant’s request for
reconsideration because it was untimely filed and failed to demonstrate clear evidence of error. It
found that he had failed to provide any explanation as to why its decision was improperly decided
and offered no further evidence for consideration.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.2 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).3 One such limitation provides that an application
for reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought.4 The Board has found that the imposition of this one-year time limitation does
not constitute an abuse of the discretionary authority granted OWCP under 5 U.S.C. § 8128(a).5
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.6
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.7 The evidence must be positive, precise, and explicit and
must be manifest on its face that OWCP committed an error.8 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
2

See Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

3

See Annette Louise, 54 ECAB 783, 789-90 (2003).

4

20 C.F.R. § 10.607(a).

5

See Jesus D. Sanchez, supra note 2; F.R., Docket No. 09-0575 (issued January 4, 2010).

6

20 C.F.R. § 10.607(b).

7

See Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 157-58 (1992).

8

See Fidel E. Perez, 48 ECAB 663, 665 (1997); M.L., Docket No. 09-0956 (issued April 15, 2010).

9

See Richard L. Rhodes, 50 ECAB 259, 264 (1999).

3

as to produce a contrary conclusion.10 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP.11
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflict in medical opinion or establish a clear procedural
error, but must be of sufficient probative value to prima facie shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of OWCP’s decision.12
The Board makes an independent determination of whether a claimant has demonstrated clear
evidence of error on the part of OWCP such that OWCP abused its discretion in denying merit
review in the face of such evidence.13
ANALYSIS
The Board finds that appellant’s May 5, 2016 request for reconsideration was untimely. It
noted that the last merit decision was issued on January 16, 2015 and it received his request for
reconsideration on May 5, 2016. As appellant’s request for reconsideration was not received by
OWCP within the one-year time limitation, pursuant to 20 C.F.R. § 10.607(a), his request for
reconsideration was untimely. OWCP proceeded to deny his request for reconsideration utilizing
the clear evidence of error standard.14
The November 7, 2016 OWCP decision found that the documentation submitted with
appellant’s reconsideration request did not demonstrate clear evidence of error. The Board finds,
however, that OWCP did not make any findings regarding the evidence submitted in support of
the reconsideration request.15
Section 8124(a) of FECA provides that OWCP shall determine and make a finding of fact
and make an award for or against payment of compensation.16 Its regulations at section 10.126 of
Title 20 of the Code of Federal Regulations provide that the decision of the Director of OWCP
shall contain findings of fact and a statement of reasons.17 Moreover, Federal (FECA) Procedure
Manual provides that the reasoning behind OWCP’s evaluation should be clear enough for the

10

See Leona N. Travis, 43 ECAB 227, 241 (1991).

11

See Jimmy L. Day, 48 ECAB 652 (1997); Nelson T. Thompson, 43 ECAB 919, 922 (1992).

12

See Veletta C. Coleman, 48 ECAB 367, 370 (1997).

13

See Pete F. Dorso, 52 ECAB 424 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

14

See Debra McDavid, 57 ECAB 149 (2005).

15

See J.J., Docket No. 11-1958 (issued June 27, 2012); R.C., Docket No. 16-0563 (issued May 4, 2016).

16

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

17

20 C.F.R. § 10.126. M.L., supra note 8; see also O.R., 59 ECAB 432 (2008).

4

reader to understand the precise defect of the claim and the kind of evidence which would
overcome it.18
To determine whether appellant has demonstrated clear evidence of error, OWCP will
review the evidence submitted and arguments raised in support of the request and determine
whether such evidence or argument is sufficient to show error in its prior decision.19 It shall then
issue a decision containing findings of fact and conclusions of law.20 In the instant case, OWCP
did not discuss the new medical evidence submitted by appellant from Drs. Cohen and Hembd. Its
failure to provide factual findings and explain the basis for its conclusion that appellant did not
demonstrate clear evidence of error precludes the Board’s review of the decision.21
The Board, having duly considered the matter, finds that OWCP failed to properly explain
the findings with respect to the issue presented. Thus, OWCP, in its November 7, 2016 decision,
did not discharge its responsibility to set forth findings of fact and a clear statement of reasons
explaining the disposition so that appellant could understand the basis for the decision, i.e.,
whether he demonstrated clear evidence that OWCP’s last merit decision was incorrect.
The Board will set aside OWCP’s November 7, 2016 decision and remand the case for an
appropriate decision on appellant’s untimely reconsideration request.
CONCLUSION
The Board finds that this case is not in posture for decision.

18
See supra note 15; Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5
(February 2013).
19

See George C. Vernon, 54 ECAB 313 (2003).

20

See supra note 17.

21

See supra note 15.

5

ORDER
IT IS HEREBY ORDERED THAT the November 7, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for action consistent with
this decision of the Board.
Issued: June 22, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

